DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
 
Response to Amendment
	The amendments on 04/19/2022 have been entered.

Response to Arguments
	Applicant’s arguments with respect to claims 1-24 and 63-66 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 04/19/2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 and 63-66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “agnostic” in claim 1 is used to describe the relationship between A and B, while the accepted and known meaning in a computing or non-religious context is “denoting or relating to hardware or software that is compatible with many types of platforms or operating systems.” It is unclear how the term is intended to be used in this context because the accepted definitions do not make sense. The term is indefinite because the specification does not clearly redefine the term.  The examiner was unable to locate the term being used in the specification so was unable to find any additional context or definitions.  For examination purposes the claim will be treated as “unaffected.”
Claims 2-24 and 63-66 are being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they inherit the deficiencies of the parent claim(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 10-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2018048822), previously cited, in view of Garofolo et al. (US 20210185193).
Regarding claim 1, Robbins teaches
	a display subsystem (100) for a virtual image generation system used by an end user (figures 1-3, 9, 14 and ¶¶ 38, 61-62, 68, 86-89), comprising,
	first (first waveguide 106) and second waveguide apparatuses (second waveguide 108);
	first (first display module assembly (DMA) 110) and second projection subassemblies (second DMA 112) configured for introducing first and second light beams respectively into the first and second waveguide apparatuses (¶33 the first waveguide 106 and the second waveguide 108 are in optical communication with a first DMA 110 and a second DMA 112.  The first DMA 110 provides visual information to the first waveguide 106 and the second DMA 112 provides visual information to the second waveguide 108.  The DMA emits light that is collimated and angularly encoded such that the center of a pixel on the microdisplay equates to a specific angle in space.  The exact angles are defined by the focal length and distortion of the DMA collimating lens and also other intrinsic characteristics of the system, such the orientation of the microdisplay and fold mirrors within the DMA.  A first signal is provided to the first waveguide 106, for example by the first DMA 110.  A second signal is provided to the second waveguide 108, for example, by the second DMA 112.), such that at least a first light ray and at least a second light ray respectively exit as a binocular image to the end user (¶32 the first waveguide 106 and second waveguide 108 are positioned to direct visual information to a user, such as being positioned in front of the user’s eyes (this is interpreted as binocular image) and the first waveguide 106 is positioned in front of the user’s left eye (this is interpreted as first monocular image) and the second waveguide 108 is positioned in front of the user’s right eye (this is interpreted as second monocular image)); and
	a light sensing assembly (DAT sensor 118; ¶61 the DAT sensor detects an absolute differential such as a linear distance differential between the perceived first signal and second signal) configured for detecting at least one parameter indicative of a mismatch between the displayed first and second monocular images as the binocular image (see fig. 9 shows a flowchart and one of the steps states detecting a differential in physical position of the test pattern of the first signal and the test pattern of the second signal; ¶58 fig. 9 illustrates another flowchart 900 that corresponds to other related methods for adjusting visual information based on optically multiplexing optical signals from two separate waveguides mounted to a head-mounted display and ¶59 flowchart 900 includes acts of detecting a differential between the first signal and the second signal), 
	Robbins does not specifically teach the light sensing assembly is rigidly decoupled from the first and second waveguide apparatuses, such that the light sensing assembly is agnostic to relative deformations between the first and second waveguide apparatuses.
However, in the same endeavor, Garofolo teaches a display subsystem (figures 1-14), wherein the light sensing assembly (¶112, imaging modality 11 having a camera 33) is rigidly decoupled (¶117 the imaging modality 11 may be removed and replaced at one or more different location along support 13) from the frame. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the display subsystem of Robbin to provide the ability for the light sensing assembly to be rigidly decoupled from the first and second waveguide apparatuses, as taught by Garofolo for the purpose of providing the option to remove or replace the light sensing assembly (¶117).
The combination of Robbins and Garofolo would result in the light sensing assembly being agnostic to relative deformations between the first and second waveguide apparatuses. 
Regarding claim 2, Robbin in view of Garofolo teaches the invention as set forth above and Robbin further teaches each of the first (110) and second projection subassemblies (112)  comprises one or more light sources configured for generating light (¶33 the DMA emits light that is collimated), and an optical coupling assembly configured for collimating the light into the respective light beam (¶33 the exact angles are defined by the focal length and distortion of the DMA collimating lens and also other intrinsic characteristics of the system, such the orientation of the microdisplay and fold mirrors within the DMA), and coupling the respective light beam into the respective waveguide apparatus (¶33 a first signal is provided to the first waveguide 106, for example by the first DMA 110.  A second signal is provided to the second waveguide 108, for example by the second DMA 112).
Regarding claim 7, Robbin in view of Garofolo teaches the invention as set forth above and Robbin further teaches further comprising a frame structure (frame 104) configured for being worn by the end user (¶30 user and fig. 1), wherein the first (first waveguide 106) and second waveguide apparatuses (second waveguide 108) are left and right eyepieces carried by the frame structure (104).
Regarding claim 8, Robbin in view of Garofolo teaches the invention as set forth above and Robbin further teaches the frame structure (104) comprises a frame structure (104) that carries the left and right eyepieces, and a bridge (fig. 2 shows the bridge which holds the 118) on which the light sensing (118) assembly is affixed.
Regarding claim 10, Robbin in view of Garofolo teaches the invention as set forth above and Robbin further teaches the light sensing assembly (118) is optically coupled to the first (106) and second (108) waveguide apparatuses (see fig. 2 and ¶37 a display alignment tracking (DAT) sensor 118 is positioned proximate an output surface 120 of the first waveguide 106 and the second waveguide 108 and ¶39 fig. 3 illustrates a top partial cross-sectional view of the nasal sides of the first waveguide 106 and second waveguide 108 with the DAT sensor 118 positioned adjacent the output surface 120 of the first waveguide 106 and the second waveguide 108.  The first signal 124 and the second signal 126 propagate through the first waveguide 106 and the second waveguide 108, respectively, and the first ODE 114 and the second DOE 116 outcouple the first signal 124 and the second signal 126, respectively and ¶40 the DAT sensor 118 includes an optical sensor 128 that is configured to receive a combined optical signal 130 of the first signal 124 and second signal 126.).
Regarding claim 11, Robbin in view of Garofolo teaches the invention as set forth above and Robbin further teaches each of the first (106) and second waveguide apparatus (108) comprises an out-coupling element (DOE 114 and 116; ¶36 the first waveguide 106 and second waveguide 108 each include a diffraction optical element (DOE) positioned on the waveguide to outcouple visual information from the waveguide) configured for optically coupling light from the respective first (106) and second waveguide apparatuses (108) to the light sensing assembly (118), wherein the at least one detected parameter (fig. 9 and ¶58)  is derived from the light out-coupled from the first (106) and second waveguide apparatuses (108).
Regarding claim 12, Robbin in view of Garofolo teaches the invention as set forth above and Robbin further teaches the light sensing assembly (118) comprises two independent sensing arrangements (114 and 116) configured for separately detecting the light out-coupled from the first (106) and second waveguide apparatuses (108; ¶59 the flowchart 900 includes acts of detecting a differential between the first signal and the second signal in at least a physical position associated with a first rendering location of the test pattern extracted from the first signal and a second rendering location of the test pattern extracted from the second signal (950) and adjusting rendering of at least the first signal and the second signal to at least partially compensate for the detected differential (960)).
Regarding claim 13, Robbin in view of Garofolo teaches the invention as set forth above and Robbin further teaches the light sensing assembly (118) comprises a single sensor (see fig. 2, 118 is a single sensor) configured for detecting the light out-coupled (fig. 9 and ¶58 and ¶40 the DAT sensor 118 includes an optical sensor 128 that is configured to receive a combined optical signal 130 of the first signal 124 and second signal 126) from the first (106) and second waveguide apparatuses (108; see fig. 3).
Regarding claim 14, Robbin in view of Garofolo teaches the invention as set forth above and Robbin further teaches the light sensing assembly (118) comprises an optical waveguide apparatus (114 and 116) configured for propagating the light out-coupled from the first (106) and second (108) waveguide apparatuses to the single sensor (see fig. 2, 118 is a single sensor and ¶40 the DAT sensor 118 includes an optical sensor 128).
Regarding claim 15, Robbin in view of Garofolo teaches the invention as set forth above and Robbin further teaches the light sensing assembly (118) comprises at least one non-imaging sensor (¶40 the DAT sensor 118 includes an optical sensor 128 and ¶41), and the at least one detected parameter (¶59 the flowchart 900 includes acts of detecting a differential between the first signal and the second signal in at least a physical  position associated with a first rendering location of the test pattern extracted from the first signal and a second rendering location of the test pattern extracted from the second signal (950) and adjusting rendering of at least the first signal and the second signal to at least partially compensate for the detected differential (960)) is indicative of an angle at which the at least first light ray exits the first waveguide apparatus (106), and an angle at which the at least second light ray exits the second waveguide apparatus (108).
Regarding claim 18, Robbin in view of Garofolo teaches the invention as set forth above and Robbin further teaches the light sensing assembly (118) comprises at least one imaging sensor (¶87, external camera), and the at least one detected parameter comprises first and second representative virtual monocular images respectively generated by the first (106) and second waveguide apparatuses (108; ¶87 a visual trigger may include a trigger from an external camera or other machine vision of the display system.  For example, sampling region of the first signal and the second signal sampled by the DAT, as described herein, includes the first signal and the second signal generated by the first DMA and second DMA, respectively, with little or no ambient light from the surrounding environment and ¶88 the display system may render or otherwise provide a test pattern in a blue channel when the display system recognizes the user is looking at or the head-mounted display is oriented toward the sky.  In other examples, the display system may render or otherwise provide a test pattern in a red channel when the display system recognizes the user is looking at or the head-mounted display is oriented toward a red surface, such as a red brick wall.).
Regarding claim 19, Robbin in view of Garofolo teaches the invention as set forth above and Robbin further teaches the first and second representative virtual monocular images (signal at first and second waveguide) are identical copies of the first and second virtual monocular images (display to user) displayed to the end user (¶37 the input surface of the first waveguide 106 and the second waveguide 108 faces away from the user and receives ambient light from the user's environment.  The first waveguide 106 and the second waveguide 108 mix the ambient light with the first signal and the second signal to provide mixed reality visual information to a user 20 viewing the mixed reality visual information proximate the output surface 120 of the first waveguide 106 and/or the second waveguide 108.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2018048822), previously cited, in view of Garofolo et al. (US 20210185193) as applied to claim 2 above, and further in view of Travis (US 20170295362), previously cited.
Regarding claim 3, Robbins in view of Garofolo discloses the invention as set forth above and Robbins further teaches the display subsystem (fig. 1-3, 9, 14; ¶33 and ¶100) each optical coupling assembly comprises a collimation element (¶33 DMA collimating lens) configured for collimating the respective light into the respective collimated light beam (¶33 DMA emits light that is collimated).
Robbin in view of Garofolo does not specifically teach an in-coupling element (ICE) configured for optically coupling the respective collimated light beam into the respective waveguide apparatus.
However, in the same field of endeavor, Travis teaches the subsystem, wherein an in-coupling element (ICE) (¶32 the lens 208 is configured to direct the image light 201 at a suitable angle to enter a wave guide 210.  In other implementations, the optical system 200 may additionally or alternatively include an input coupling prism, embossed grating, volume hologram, slanted diffraction grating, or other coupling structure) configured for optically coupling (note: optical coupling is a method of interconnecting two devices to transfer an optical signal using light waves in the field of optoelectronics) the respective collimated light beam into the respective waveguide apparatus (210).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the subsystem of Robbins in view of Garofolo with an in-coupling element (ICE) configured for optically coupling the respective collimated light beam into the respective waveguide apparatus of Travis for the purpose of directing light to enter a waveguide (¶32).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2018048822), previously cited, in view of Garofolo et al. (US 20210185193) and Travis (US 20170295362), previously cited, as applied to claim 3 above, and further in view of Edwin et al. (US 20170124928), previously cited.
Regarding claim 4, Robbins in view of Garofolo and Travis teaches the invention as set forth above.  Robbin further teaches comprising a first (first waveguide 106) and second waveguide apparatuses (second waveguide 108).
Robbins in view of Garofolo and Travis does not specifically teach each of the waveguide comprises a planar optical waveguide into which the respective ICE is configured for optically coupling the respective collimated light beam as an in-coupled light beam, an orthogonal pupil expansion (OPE) element associated with the planar optical waveguide for splitting the respective in-coupled light beam into a plurality of orthogonal light beams, and an exit pupil expansion (EPE) element associated with the planar optical waveguide for splitting the plurality of orthogonal light beams into the light rays that exit the respective planar optical waveguide.
However, in the same endeavor, Edwin teaches a display subsystem (figure 25 and 26), waveguide (waveguide 2505; ¶ 210) comprises a planar optical waveguide (figure 25B shows planar waveguide 2505) into which the respective ICE (incoupling optical element 2507) is configured for optically coupling the respective collimated light beam as an in-coupled light beam (beam from incoupling optical element 2507 and ¶ 80 states the collimated light propagates vertically along the distribution planar waveguide 612 by total internal reflection), an orthogonal pupil expansion (OPE) element (light redistributing element 2511; ¶ 213 states the light distributing element 2511 may thus function as an orthogonal pupil expander (OPE)) associated with the planar optical waveguide (figure 25B shows planar waveguide 2505)  for splitting the respective in-coupled light beam (beam from incoupling optical element 2507) into a plurality of orthogonal light beams (beams from light redistributing element; ¶ 213) , and an exit pupil expansion (EPE) element (¶ 214 states the outcoupling optical element 2509 can enlarge the exit pupil of the display 2500 and may be referred to as an exit pupil expander (EPE) that directs light to the viewer’s eye) associated with the planar optical waveguide (figure 25B shows planar waveguide 2505) for splitting the plurality of orthogonal light beams into the light rays that exit the respective planar optical waveguide (¶ 214 states the outcoupling optical element 2509 can enlarge the exit pupil of the display 2500 and may be referred to as an exit pupil expander (EPE) that directs light to the viewer’s eye).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the subsystem of Robbins in view of Garofolo and Travis with the waveguide comprises a planar optical waveguide into which the respective ICE is configured for optically coupling the respective collimated light beam as an in-coupled light beam, an orthogonal pupil expansion (OPE) element associated with the planar optical waveguide for splitting the respective in-coupled light beam into a plurality of orthogonal light beams, and an exit pupil expansion (EPE) element associated with the planar optical waveguide for splitting the plurality of orthogonal light beams into the light rays that exit the respective planar optical waveguide of Edwin for the purpose of providing a three-dimensional display to produce depth and sensation of surface depth (¶ 48).
Regarding claim 5, Robbins in view of Garofolo, Travis and Edwin teaches the invention as set forth above and Robbins further teaches the display subsystem (figures 1-3, 9, 14), wherein the respective planar optical waveguide (shown in figure 3 waveguide 106 and 108 are planar) comprises a single substrate formed of a single pane of optically transparent material (¶ 35 states the first waveguide 106 and/or second waveguide 108 may be a single layer of glass).

Claims 6,16, 20-24 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2018048822), previously cited, in view of Garofolo et al. (US 20210185193) as applied to claims 1, 7, 15, 18  above, and further in view of Edwin et al. (US 20170124928), previously cited.
Regarding claim 6, Robbins in view of Garofolo discloses the invention as set forth above and Robbins further teaches a first (first waveguide 106) and second waveguide apparatuses (second waveguide 108).
Robbins in view of Garofolo does not specifically teach the waveguide apparatuses respectively have partially transparent display surfaces configured for being positioned in a field of view between the eyes of the end user and an ambient environment.
Edwin teaches the display subsystem, wherein waveguide apparatuses (waveguide 405) respectively have partially transparent display surfaces (¶ 64 the light extracting optical elements 460, 462, 464, 466, 468 are diffractive features that form a diffraction pattern, or diffractive optical element” (also referred to herein as a “DOE”) and ¶ 65 one or more DOEs may be switchable between “on” states in which they actively diffract, and “off” states in which they do not significantly diffract.  For instance, a switchable DOE may comprise a layer of polymer dispersed liquid crystal, in which microdroplets comprise a diffraction pattern in a host medium, and the refractive index of the microdroplets can be switched to substantially match the refractive index of the host material (in which case the pattern does not appreciably diffract incident light) or the microdroplet can be switched to an index that does not match that of the host medium (in which case the pattern actively diffracts incident light) configured for being positioned in the field of view (¶ 72 portion of world 456 may be referred to as the field of view (FOV)) between the eyes of the end user (shown in figure 4 as eye 410) and an ambient environment (shown in figure 4 as world 456).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the subsystem of Robbins in view of Garofolo with the waveguide apparatus respectively have partially transparent display surfaces configured for being positioned in a field of view between the eyes of the end user and an ambient environment of Edwin for the purpose of controlling the distribution of light within the waveguide (¶ 64 and ¶65). Further Robbins teaches the head-mounted device as described in the disclosure could be used in an augmented or mixed reality system which would require partially transparent display surfaces configured for being positioned in a field of view between the eyes of the end user and an ambient environment where the virtual environment overlaps (¶ 3 and ¶5). 
Regarding claim 16, Robbins in view of Garofolo teaches the invention as set for above but does not specifically teach wherein the at least one detected parameter comprises intensities of two light rays respectively representative of the at least first light ray and the at least second light ray.	Edwin further teaches the at least one detected parameter comprises intensities of two light rays respectively representative of the at least first light ray and the at least second light ray (¶ 123-¶130 teaches wherein the at least one detected parameter comprises luminance intensities of two light rays respectively representative of the at least first light ray and the at least second light ray; ¶ 123 teaches a luminance flatness metric can be used to quantify how much variation in luminance is manifested by a single display layer (parameter). In general, in stacked waveguide assemblies, different display layers can potentially have different luminance variations across the field of view, due to each display layer being generated by different waveguides in the stack (light rays in 405)(see, e.g., the waveguide assembly 405 in FIG. 4)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the subsystem of Robbins in view of Garofolo and Edwin with the at least one detected parameter comprises intensities of two light rays respectively representative of the at least first light ray and the at least second light ray of Edwin for the purpose of quantifying how much variation in luminance is in the display (¶ 123).
Regarding claim 20, Robbins in view of Garofolo teaches the invention as set forth above but does not specifically disclose the first and second representative virtual monocular images are test virtual monocular images separate from the first and second virtual monocular images displayed to the end user.
Edwin teaches the display subsystem (figures 1-6, 25A, 26), wherein the first (signal in left waveguide side) and second (signal in right waveguide side) representative virtual monocular images are test virtual monocular images (calibration) separate from the first and second virtual monocular images displayed to the end user (204; ¶ 220 calibration can compensate (correct) for spatial errors and/or chromatic (color) errors in a field of view of the display.  For example, spatial errors can include in-plane translation, rotation, scaling, or warping errors as well as out-of-plane (e.g., focal depth) errors and ¶ 222 user viewed virtual image).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the subsystem of Robbins in view of Garofolo with the first and second representative virtual monocular images are test virtual monocular images separate from the first and second virtual monocular images displayed to the end user of Edwin for the purpose of correcting spatial and chromatic errors (¶ 221).
Regarding claim 21, Robbins in view of Garofolo and Edwin teaches the invention as set forth above and Edwin further teaches the display subsystem (figures 1-6, 25A, 26), wherein the test virtual monocular images are displayed by the respective first (405) and second (405) waveguide apparatuses outside of the field of view of the end user (¶ 119-120, ¶ 129, ¶ 222 teaches wherein the calibration image virtual monocular images are displayed by the respective first eye and second eye stacked waveguide assemblies 405 outside of the field of view of the end user; ¶ 222 teaches at any given position, as the eye's orientation changes (e.g., eye gaze direction changes), the eye's view generally remains within the FOV of the display and the same calibration (for that given eye position) can be used for substantially all eye orientations).  The reason for combining is the same as above in claim 20.
Regarding claim 22, Robbins in view of Garofolo teaches the invention as set forth above but does not specifically teach a control subsystem configured for correcting a mismatch between the first and second monocular images based on the at least one parameter detected by the light sensing assembly.
Edwin teaches a virtual image generation system (figure 2), comprising, the display subsystem; and a control subsystem (2600) configured for correcting a mismatch between the first and second monocular images based on the at least one parameter detected by the light sensing assembly (inward facing imaging system; figure 2, 4, 26 and ¶ 221 teaches a dynamic calibration system 2600 (control subsystem) configured for correcting a spatial errors and/or chromatic/color errors (¶ 220)(mismatch) between the first and second virtual monocular images based on the at least one parameter detected by the inward-facing imaging system 452).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the subsystem of Robbins with a control subsystem configured for correcting a mismatch between the first and second monocular images based on the at least one parameter detected by the light sensing assembly of Edwin for the purpose of correcting spatial and chromatic errors (¶ 221).
Regarding claim 23, Robbins in view of Garofolo and Edwin teaches the invention as set forth above and Edwin further teaches the virtual image generation system (figure 2), further comprising memory (¶ 228 dynamic calibration processor 2610 can be implemented as software stored in a memory (e.g., data module 224, 228)) configured for storing a calibration profile (¶ 228 software instructions can be executed by one or both of the processing modules 224, 228) for the first (405) and second (405) waveguide apparatuses, and the control subsystem (dynamic calibration system 2600) is configured for correcting the mismatch between the first and second monocular images by modifying the stored calibration profile (¶ 221 teaches a dynamic calibration system 2600 configured for correcting a spatial errors and/or chromatic/color errors).  The reason for combining is the same as above in claim 22.
Regarding claim 24, Robbins in view of Garofolo and Edwin teaches the invention as set forth above in claim 22 and Edwin further teaches the virtual image generation system, further comprising memory configured for storing a three-dimensional scene (¶ 54 three-dimensional imagery may be simulated by providing different presentations of an image for each of the eyes 302 and 304), wherein the control subsystem is configured for rendering a plurality of synthetic image frames of the three-dimensional scene (¶203 from captured image of each frame, the per-pixel transfer function from display device to viewer scene), and the display subsystem is configured for sequentially displaying the plurality of image frames to the end user (¶47 the user of the AR technology also perceives that he “sees” a robot statue 130 standing upon the real-world platform 120, and a cartoon-like avatar character 140 flying by which seems to be a personification of a bumble bee, even though these elements do not exist in the real world).  The reason for combining is the same as above in claim 22.
Regarding claim 63, Robbins in view of Garofolo teaches the invention as set forth above but does not specifically teach the mismatch indicative of the at least one parameter detected by the light sensing assembly is caused by relative movement between the left and right eyepieces.
Edwin teaches the display subsystem (abstract, figure 2, ¶ 50, ¶75 teaches 200) of claim 7, wherein the mismatch indicative of the at least one parameter detected by the light sensing assembly (452) is caused by relative movement between the left and right eyepieces (¶ 101 shown from figure 9A a xy translation error refers to the x- and/or y-pixel shift of the center of a displayed image of a display layer from its expected position, and is intended to inform mechanical or display alignment, note: this means that image which can be taken from 452 is analyze by the device to determine the alignment or misalignment cause from mechanical alignment which is interpreted as the “relative movement between the left and right eyepieces”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to try and use the subsystem of Robbins in view of Garofolo for the mismatch caused by relative movement between the eyepieces with a reasonable expectation of success because the light sensing assembly configured to detect a mismatch when the parameters are present of Edwin for the purpose of detecting misalignments cause from mechanical alignments (¶ 101).


Claims 9, and 64-66 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2018048822), previously cited, in view of Garofolo et al. (US 20210185193) as applied to claim 8 above, and further in view of Terasaki (US 20040252077).
Regarding claim 9, Robbin in view of Garofolo teaches the invention as set forth above but does not specifically teach the frame structure comprises left and right cantilevered arms extending from the bridge, the left eyepiece being affixed to the left cantilevered arm, and the right eyepiece being affixed to the right cantilevered arm, thereby rigidly decoupling the light sensing assembly from the left right eyepieces.
However, in the same endeavor, Terasaki/Robbins teaches the display subsystem (figure 8), wherein the frame structure (frame section 10) comprises left (support sections 30a”) and right (support sections 30b”) cantilevered arms extending from the bridge (bridge section 18, labeled in fig 2), the left eyepiece (left lens and frame around lens as in combination with Robbins) being affixed to the left cantilevered arm (30a”), and the right eyepiece (right lens and frame around lens as in combination with Robbins) being affixed to the right cantilevered arm (30b”), thereby rigidly decoupling (as shown in figure 25 and ¶220 removal/attachment section 31) the light sensing assembly (based on the location of light sensing assembly118 of Robbins) from the left right eyepieces.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Robbins in view of Garofolo with the frame structure comprising left and right cantilevered arms extending from the bridge, the left eyepiece being affixed to the left cantilevered arm, and the right eyepiece being affixed to the right cantilevered arm, thereby rigidly decoupling the light sensing assembly from the left right eyepieces as taught by Terasaki for the purpose of providing a horizontally oriented type and for the user’s field of view to be broadened to a much greater extent (¶125). 
Regarding claim 64, Robbins in view of Garofolo teaches the invention as set forth above and Terasaki further each of the left (support sections 30a”) and right (support sections 30b”) cantilevered arms has a cantilever arm portion extending at an angle away from the bridge (bridge section 18), and an affixation arm portion (support section 31b on the left and right of eyewear) that extends from the respective cantilever arm portion (30a” and 30b”) in a plane parallel to the plane of the eyes of the end user (see figure 8).  The reason for combining is the same as in claim 9 above.
Regarding claim 65, Robbins in view of Garofolo and Terasaki teaches the invention as set forth above and Terasaki further teaches first and second projection subassemblies (microdisplay units 40a”, 40b”) affixed to outer ends of the respective affixation arm portions (support section 31b on the left and right of eyewear) of the left and right cantilevered arms (support sections 30a” and 30b”).  The reason for combining is the same as in claim 9 above.
Regarding claim 66, Robbins in view of Garofolo and Terasaki teaches the invention as set forth above and Robbins further teaches the frame structure (104) further comprises left and right temple arms (see fig. 2, left and right temple on frame 104) affixed to the bridge (see fig. 2, bridge on frame 104).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (WO 2018048822), previously cited, in view of Garofolo et al. (US 20210185193) and Edwin et al. (US 20170124928), previously cited, as applied to claim 16 above, and further in view of Travis (US 20170295362), previously cited.
Regarding claim 17, Robbins in view of Garofolo and Edwin teaches the invention as set forth above in claim 16 but does not specifically teach the two representative light rays respectively exit the first and second waveguide apparatuses outside of a field of view of the end user.
Travis teaches the display subsystem (figure 2), wherein the two representative light rays respectively exit the first (102L containing waveguide 210) and second waveguide apparatuses (102R containing waveguide 210) outside of a field of view of the end user (figure 2 and [0034] The light-deflecting optical component 212 is positioned adjacent the wave guide 210 in field of view of the user eye 202. In one example, the light-deflecting optical component 212 includes a holographic optical component. In another example, the light-deflecting optical component 212 includes an embossed grating. In yet another example, the light-deflecting optical component 212 includes a Fresnel lens. The light-deflecting optical component 212 may be configured to deflect different light beams in different directions in any suitable manner and ¶ 98 in this example, the holographic optical component alternatively or additionally may be configured to direct light from a portion of a physical space viewable through the field of view from a perspective of the user eye to the camera.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the subsystem of Robbins in view of Garofolo and Edwin with the two representative light rays respectively exit the first and second waveguide apparatuses outside of a field of view of the end user of Travis for the purpose of to deflect different light beams in different directions in any suitable manner (¶0034).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY A DUONG/Examiner, Art Unit 2872     

/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872 
5/19/22